Citation Nr: 1040088	
Decision Date: 10/26/10    Archive Date: 11/01/10

DOCKET NO.  09-00 027A	)	DATE
	)


On appeal from the decision of the 
Department of Veterans Affairs Regional Office in Indianapolis, 
Indiana


THE ISSUES


1.  Entitlement to restoration of a 100 percent disability rating 
for hepatitis C, status post liver transplant, evaluated as 30 
percent disabling from August 1, 2007.  

2.  Entitlement to an initial rating in excess of 30 percent for 
renal failure, status post kidney transplant.  


REPRESENTATION

Appellant represented by:	The American Legion




ATTORNEY FOR THE BOARD

S.J. Janec, Counsel


INTRODUCTION

The Veteran had active military service from June 1972 to June 
1975.

These matters come before the Board of Veterans' Appeals (Board) 
from a May 2007 rating decision of the Togus, Maine, Regional 
Office (RO) of the Department of Veterans Affairs (VA) that 
granted service connection for renal failure, status post kidney 
transplant and assigned a 30 percent rating, effective January 
23, 2007; and reduced the rating for hepatitis C, status post 
liver transplant from 100 percent to 30 percent effective August 
1, 2007.

The Veteran filed a notice of disagreement with these issues and 
perfected his appeal in January 2009.  Subsequently, the 
Indianapolis, Indiana RO, in a January 2009 rating decision, 
noted that the Veteran's hepatitis C and status post liver 
transplants were separate disabilities and granted separate 
service connection for hepatitis C and assigned a 100 percent 
rating, effective January 23, 2007.  The RO also granted 
entitlement to special monthly compensation based on housebound 
status from January 23, 2007 to August 1, 2007 as well as basic 
eligibility to Dependents' Educational Assistance from June 19, 
2007.  

The Veteran was scheduled for a personal hearing before a 
Veterans Law Judge at the RO in May 2010.  However, in April 
2010, he withdrew his request.  


FINDING OF FACT

On May 5, 2010, prior to the promulgation of a decision in the 
appeal, VA received notification from the Veteran through his 
authorized representative that a withdrawal of this appeal is 
requested.  


CONCLUSION OF LAW

The criteria for withdrawal of an appeal by the Veteran (through 
his authorized representative) have been met.  38 U.S.C.A. 
§ 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2010).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific 
error of fact or law in the determination being appealed.  
38 U.S.C.A. § 7105 (West 2002).  An appeal may be withdrawn as to 
any or all issues involved in the appeal at any time before the 
Board promulgates a decision.  38 C.F.R. § 20.204 (2010).  
Withdrawal may be made by the appellant or by his or her 
authorized representative.  38 C.F.R. § 20.204 (2010).  In the 
present case, the Veteran, through his authorized representative, 
has withdrawn this appeal and, hence, there remain no allegations  
of errors of fact or law for appellate consideration.  
Accordingly, the Board does not have jurisdiction to review the 
appeal and it is dismissed.  


ORDER

The appeal is dismissed.



		
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


